      Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                    )
                                             )       Criminal No. 1:19-cr-00014
               v.                            )
                                             )       SENTENCING MEMORANDUM
DALTON LEE DUKES,                            )
                                             )
               Defendant.                    )


       The United States, by and through the United States Attorney for the Southern District of

Iowa and the undersigned Assistant United States Attorney, files this Sentencing Memorandum

to support its position on the appropriate sentence to be imposed.

I.     Procedural Background

       The Defendant Dalton Lee Dukes, hereinafter, Dukes, was initially indicted on March 26,

2019, for Conspiracy to Distribute a Controlled Substance, three counts of Distribution of a

Controlled Substance, a count of Possession of a Firearm in Relation to a Drug Trafficking

Offense and a count of being a Prohibit Person in Possession of a Firearm. (Docket Number 1,

hereinafter, DCT 1). On May 21, 2019 a Superseding Indictment was filed with the same counts

altering the language in Count 6 to show knowledge of Dukes’ status as a prohibited person.

(DCT 6 and10).

       A plea agreement was reached between the parties and filed with the Court on September

6, 2019. (DCT 45). The plea agreement called for the Dukes to enter a guilty plea to Counts 1

and 5 of the Superseding Indictment. (DCT 45, ¶ 1). The Dukes entered the guilty pleas on

September 6, 2019, before the Honorable Helen Adams, Chief Magistrate Judge for the Southern

District of Iowa. (DCT 43). Sentencing has been set for January 22, 2020 in Council Bluffs,



                                                 1
        Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 2 of 8



Iowa.

        The only objection to the guideline calculations is made by the government regarding the

finding by the United States Probation Office that the Dukes is only responsible for 30.78 grams

of actual methamphetamine. To come to this conclusion, the probation office disregards a drug

amount attributed to the Dukes by cooperators in the Pre-Sentence Report ¶ 16, stating “Specific

quantities of methamphetamine were not provided by either CS and, therefore, no additional

drug quantities were attributed to Dukes.” (PSR ¶ 16).

        According to CS#1, CS #1 was moving between 20 and 25 pounds of methamphetamine

a month and Dukes was CS #1’s main customer. (PSR ¶ 16). In addition, a second CS

confirmed that Dukes was the main customer. (PSR¶ 16). It would seem unlikely, therefore,

that Dukes was responsible for only 30.78 grams.

        Paragraph 16 was not objected to by the Dukes and therefore can be considered as true by

the Court. See, United States v. Zayas, 758 F.3d 986, 990 (8th Cir. 2014) (“The district court

may rely on factual allegations in a presentence report ... as long as [the Dukes] has not objected

to the facts themselves.”). The Eighth Circuit Court of Appeals has instructed that: “In

determining the base offense level in a conspiracy-to-distribute conviction, all reasonably

foreseeable drug quantities, see U.S.S.G. § 1B1.3(a)(1)(B), that are ‘part of the same course of

conduct or common scheme or plan as the offense of conviction,’ are relevant conduct. U.S.S.G.

§ 1B1.3(a)(2). The course of conduct, or common scheme or plan, is distribution.” United States

v. Fraser, 243 F.3d 473, 475 (8th Cir.2001).

        In the instant case, the Dukes has admitted to a conspiracy and therefore he is responsible

for all reasonably foreseeable drug amounts in the conspiracy. The source of the Dukes’s

methamphetamine was moving between 20 and 25 pounds of methamphetamine a month, and



                                                 2
      Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 3 of 8



the Dukes was the main recipient of that methamphetamine. The facts show that Dukes was in

the conspiracy from November of 2018 up to Dukes’ arrest on February 2019. A conservative

estimate would make Dukes responsible for the 20 to 25 pounds of methamphetamine that the

conspiracy was distributing for three months. This would place the amount of methamphetamine

approximately twenty-seven kilos of methamphetamine. (Twenty pounds times 453.6 grams for

three months.)

       Besides PSR ¶ 16 establishing a higher drug amount, the government will put on

evidence regarding the amount of methamphetamine attributable to Duke’s.

       CS#2 stated in CS#2’s proffer statement that Dukes made at least 10 trips to pay for

methamphetamine from CS# 1, paying between $5,000 and $7,000 each time. This amount of

money would be the correct amount for a pound of methamphetamine. Even using this

approach, Dukes in the instant case would be approximately four and half kilos of

methamphetamine.

       At each if the buys made by a confidential informant, Dukes was seen with more

methamphetamine than just the delivered amount. On November 29, 2018 the CI went into the

Dukes’ residence to make a purchase of methamphetamine. The purchase was for 8 grams of

methamphetamine for $200. While in the residence, the CI observed that the Dukes had

approximately three quarters of a pound of methamphetamine from which the Dukes obtained

the 8 grams. The purchased methamphetamine was weighed at the State of Iowa Laboratory

and found to a net weight of 6.38 grams, which was tested and determined to be 100% pure,

making the actual methamphetamine purchased 6.38 grams. Three quarters of a pound would be

approximately 349 grams of methamphetamine, with a purity of 100 % would establish an actual

methamphetamine amount of 349 grams. Significantly more than the 39 grams probation



                                               3
      Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 4 of 8



believes is appropriate.

       The same CI made a purchase of methamphetamine from Dukes on December 5, 2018,

obtaining approximately a half ounce of methamphetamine. When weighed out, the

methamphetamine weighed approximately 12.14 grams. When tested the methamphetamine was

found to be 100 percent pure, meaning there was 12.14 grams of actual methamphetamine.

While in Dukes’ residence obtaining the methamphetamine, the CI observed Dukes take the

delivered methamphetamine from a larger amount, which the CI estimated at approximately half

pound. At 100% pure a half pound of methamphetamine would be approximately 226 grams of

actual methamphetamine. Again, well above where probation has placed Dukes.

       Finally, the CI made a purchase of methamphetamine from Dukes on January 7, 2019 at

the Dukes’ residence. This time the amount of methamphetamine purchased was approximately

12.32 grams and was determined to be 12.29 grams of actual methamphetamine. At the time of

the purchase, the CI observed that Dukes obtained the 12.32 grams from a larger amount of

methamphetamine in Dukes’ control, with the CI estimating it to be approximately a half pound.

The half-pound of methamphetamine would have be another 220 grams of actual

methamphetamine.

       All three of these purchases, and the subsequent observations by the CI were within the

time from of the conspiracy and while Dukes was obtaining pounds of methamphetamine from

CS#1. In other words, it is clear that Dukes is responsible for well over 50 grams of actual

methamphetamine and the presentence report should be amended to reflect a more accurate

amount of actual methamphetamine than 30.78 grams. “[E]vidence of specific drug quantities is

not required, as ‘[t]he court may make a specific numeric determination of quantity based on

imprecise evidence so long as the record reflects a basis for the court's decision.’ ” United States



                                                 4
      Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 5 of 8



v. Morales, 808 F.3d 362, 368 (8th Cir. 2015) (further citation omitted.)

II.    Title 18 U.S.C. § 3553(a) factors.

       Currently Dukes’ sentence has been determined to be 120 to 125 months on Count 1 and

an additional 60 months on Count 5. The Court however, needs to determine a reasonable

sentence to impose on Dukes after determining the appropriate guideline range.

       The factors the Court must use to determine a reasonable sentence are:

               (1) the nature and circumstances of the offense and the history and characteristics
               of the defendant;

               (2) the need for the sentence imposed;

                         (A) to reflect the seriousness of the offense, promote respect for the law,
                             and provide just punishment;

                         (B) to afford adequate deterrence to criminal conduct;

                         (C) to protect the public from further crimes of the defendant; and

                         (D) to provide the defendant with needed educational or vocational
                             training, medical care, or other correctional treatment in the most
                             effective manner;

               (3) the kinds of sentences available;

               (4) the sentencing range from the guidelines;

               (5) any pertinent policy statements by the Sentencing Commission;

               (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to victims.

(18 U.S.C. § 3553(a)).

       In the instant case, the Court needs to consider the nature and characteristics of Dukes

before determine what sentence to impose. Omaha law enforcement has been investigating a

shooting that occurred near 17th and Fowler Street in Omaha, Nebraska. Though the exact date


                                                   5
       Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 6 of 8



of the shooting is not known at this time, it is known to have happened in 2018. Investigators

have determined that Dukes used a .32 caliber handgun to scare off another person who was

following Dukes and Dukes’ girlfriend. According to Dukes, he went out of his girlfriend’s

house and approached the party when shots were fired. According to Dukes, who was a

convicted felon at the time, fired back in the direction of the person shooting at him. This

occurred in a residential neighborhood in Omaha. Dukes did not know if he hit anyone or not.

Testimony will be provided on this point at the time of sentencing.

       Looking at the Pre-Sentence Report also supports the imposition of a major term of

incarceration. In 2007, Dukes handed his brother Jarod Jensen a bag of OxyContin to hide,

which Jensen did by swallowing the bag. When the bag came open in Jensen’s stomach, it

resulted in Jensen’s death. (PSR ¶ 65). Even after this tragedy, Dukes continued to distribute

controlled substances.

       It is also of note that Dukes has been through drug treatment on numerous occasions, and

was successful on several occasions. Even with this treatment, Dukes continued to deal and use.

This characteristic shows the need for a lengthy term of imprisonment to prevent Dukes from

using controlled substances and of course, distributing.

       Finally, the Court must consider sentencing disparity when imposing a sentence. By

imposing more than the mandatory minimum sentencings, the Court will be imposing a sentence

that avoids unwarranted sentencing disparities between like situated defendants.

III.   Conclusion

       The facts which prove the offense in the instant case shows that the determination of

30.78 grams is simply without support. Dukes entered a guilty plea to a distribution conspiracy,

and therefore, he is responsible for all controlled substances that are reasonably foreseeable to



                                                 6
      Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 7 of 8



him. The evidence is, on the conservative side, that Dukes made at least ten payments to CS#1,

and that the amount of money was equivalent to the sale of a pound of methamphetamine.

       The court also knows that the methamphetamine that Dukes was selling was incredibly

pure. Based on the information provided by the CI who made the purchases described in the

Superseding Indictment, the Court can readily find that the Dukes is responsible for almost 800

grams of actual methamphetamine.

       Using either drug determination, the pounds purchased or the methamphetamine seen as

amounts were sold to the CI, Dukes should be determined to be a BOL of 34. (See 2D1.1(c).)

A review of 3553(a) factors, which the Court must consider, also leads to a conclusion that

Dukes should be given a significant sentence.

                                                     Respectfully Submitted,

                                                     Marc Krickbaum
                                                     United States Attorney


                                                By: S/Richard E. Rothrock_________
                                                    Richard E. Rothrock
                                                    Assistant United States Attorney
                                                    8 S.6th St. Suite 348
                                                    Council Bluffs, Iowa 51501
                                                    Tel: 712-256-5009
                                                    Fax: 712-256-5112
                                                    Email: Richard.Rothrock@usdoj.gov




                                                 7
       Case 1:19-cr-00014-RGE-HCA Document 55 Filed 01/16/20 Page 8 of 8



CERTIFICATE OF SERVICE

I hereby certify that on January 16, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail        Fax      Hand Delivery

 X    ECF/Electronic filing     Other means

UNITED STATES ATTORNEY

By: /s/ms
    Paralegal Specialist




                                                   8
